Name: 82/771/EEC: Council Decision of 4 May 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitionersf
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-11-19

 Avis juridique important|31982D077182/771/EEC: Council Decision of 4 May 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitionersf Official Journal L 323 , 19/11/1982 P. 0028 - 0028*****COUNCIL DECISION of 4 May 1982 appointing a full member of the Advisory Committee on the Training of Dental Practitioners (82/771/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 78/688/EEC of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (1), and in particular Articles 3 and 4 thereof, Whereas by its Decision 80/376/EEC (2) the Council appointed Mr Werner Eggers as a full member in the category of experts from the practising profession for the period ending on 25 March 1983; Whereas on 2 April 1982 the Government of the Federal Republic of Germany nominated Dr med. dent. Horst Sebastian as a replacement for Mr Werner Eggers, full member of the abovementioned Committee, HAS DECIDED AS FOLLOWS: Sole Article Dr med. dent. Horst Sebastian is hereby appointed full member of the Advisory Committee on the Training of Dental Practitioners in place of Mr Werner Eggers in the category of experts from the practising profession for the remainder of the latter's term of office, which runs until 25 March 1983. Done at Brussels, 4 May 1982. For the Council The President M. EYSKENS (1) OJ No L 233, 24. 8. 1978, p. 15. (2) OJ No L 93, 10. 4. 1980, p. 22.